DETAILED ACTION
This action is responsive to the application filed 2/18/2022.
Claim 1 is pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim 1 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kim, et al., U.S. PGPUB No. 2008/0201656 (“Kim”).
Kim teaches a system and method for copying data between applications. With regard to Claim 1, Kim teaches a computing device configured to execute a cross-platform application, comprising: 
a processor; a storage; an operating system stored within the storage that configures the processor to create a computing environment (Fig. 10 shows a processor and memory for a computing device; Fig. 1 shows a computer with media storing an environment in which applications and a web browser operate); 
an application platform application, where the application platform application is at least partially natively implemented within the computing environment and creates an application runtime environment when executed by the processor ([0054]-[0055] describe that a user can navigate to a web application using the navigation functionality of the web browser); and 
a plurality of cross-platform applications that are executed within the application runtime environment when executed by the processor, wherein the plurality of cross-platform applications are not natively executable within the computing environment (Fig. 7 shows that the client browser is operable to execute multiple web sites and web applications, also described at [0060]); wherein, 
when executed by the processor, the application platform application communicates with a coordination server to: identify complex data from a first cross-platform application ([0054]-[0055] describe that the web browser accesses the HTML of a web page, and retrieves both data and page code);  
translate the complex data for a second cross-platform application ([0059] describes that a browser can copy structured data by transforming the data into a new format which is suitable for use by other applications); and
provide the translated complex data to the second cross-platform application in order to enable movement of the complex data from the first cross-platform application to the second cross-platform application ([0060] describes that the system can subsequently paste the copied data into other web pages and web applications, to integrate the copied web data therein).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH D BLOOMQUIST whose telephone number is (571)270-7718. The examiner can normally be reached M-F, 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEITH D BLOOMQUIST/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        

9/22/2022